The appellant’s challenge to the sufficiency of the content of the default notice and claims of violations of the Home Equity Theft Prevention Act (Real Property Law § 265-a) and Federal Truth-in-Lending Act (15 USC § 1601 et seq.) are not properly before this Court.
The remaining issues raised by the appellant have been previously raised and resolved on his prior appeal to this Court from the order dated May 29, 2008 (see Aurora Loan Servs. v Grant, 70 AD3d 986 [2010]). There are no extraordinary circumstances that warrant reconsidering our prior determination (see Pekich v James E. Lawrence, Inc., 38 AD3d 632, 633 [2007]). Accordingly, under the doctrine of law of the case, further review of those issues is barred (see Frankson v Brown & Williamson Tobacco Corp., 67 AD3d 213, 217 [2009]). Angiolillo, J.P., Dickerson, Chambers and Lott, JJ., concur.